Citation Nr: 1615832	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-31 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to bilateral pes planus.  

2.  Entitlement to service connection for bilateral removal of toes, to include as secondary to bilateral pes planus.  

3.  Entitlement to service connection for bilateral foot ulcers, to include as secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 1945.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse, and she is prosecuting the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

These matters come before the Board of Veterans' Appeals (Board) from May 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2009 RO decision denied reopening of the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disability, while the February 2010 RO decision denied service connection for bilateral foot ulcers and bilateral removal of toes.  

In December 2010, the Board reopened the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disability, and remanded all of the relevant claims for further development, including a VA examination.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic back disability did not have onset during active service or within one year of service discharge, and is not otherwise etiologically related to active service, to include as secondary to bilateral pes planus or ill-fitting shoes worn during active service.  

2.  The Veteran's bilateral removal of toes did not have onset during active service or within one year of service discharge, and is not otherwise etiologically related to active service, to include as secondary to bilateral pes planus or ill-fitting shoes worn during active service.  

3.  The Veteran's bilateral foot ulcers did not have onset during active service or within one year of service discharge, and are not otherwise etiologically related to active service, to include as secondary to bilateral pes planus or ill-fitting shoes worn during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for service connection for bilateral removal of toes, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

3.  The criteria for service connection for bilateral foot ulcers, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claims via April 2001, April 2009, and November 2009 notice letters.  The appellant is deemed to have received the same notice that the Veteran previously received; therefore, no additional notice is required regarding the appellant's claims.  

Regarding the duty to assist, the RO has obtained the Veteran's service enlistment examination, relevant VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  Aside from his enlistment examination report, the Veteran's service treatment records are unavailable, and VA has a heightened duty to assist in such circumstances.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  The Veteran has been properly advised of his missing service treatment records and alternative forms of evidence to submit in lieu of the missing records, and he has submitted lay statements in support of his claim which have been considered by the Board herein.  Given the above, the Board finds that the Veteran's service treatment records are unavailable and that any additional efforts to obtain the missing records would be futile.  Additionally, to the extent the Veteran previously reported private treatment for his feet and back following discharge from active service, he also reported that such records have been destroyed.  Therefore, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Given the above, further remand to attempt to obtain complete service treatment records or additional private treatment records would serve no useful purpose, as the record contains sufficient evidence to make a decision regarding the appellant's claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was first afforded a relevant VA examination in December 2009.  Following the December 2010 Board remand, the Veteran was afforded an additional VA examination in January 2011.  The Board finds that the VA examinations and opinions of record are adequate to decide the appellant's claims on appeal, as they were based on thorough examinations wherein the VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the appellant's claims and, therefore, review may proceed without prejudice to the appellant.  


II.  Service Connection - Back, Feet Ulcers, & Removal of Toes

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant claims that the Veteran's back, feet ulcers, and removal of toes are related to his active service, to include as due to service-connected pes planus and/or ill-fitting boots.  

As noted above, the Veteran's service treatment records are unavailable, except for his November 1941 induction examination, which revealed preexisting pes planus, but no additional foot or musculoskeletal defects.  

Post-service treatment records include a July 1999 statement from a private podiatrist who stated that the Veteran was first seen in October 1989, when he complained of a sore on the second toe of his left foot of one year in duration.  Upon examination, there was a superficial ulceration of the second toe, which overlapped his first toe, with a moderate hallux valgus bunion.  The Veteran was subsequently seen for complaints regarding injured toenails in 1991 and 1992.  In October 1994, his second left toe had again overlapped his first toe, and it was amputated in November 1994.  

In October 1999, the Veteran submitted a buddy statement wherein a fellow soldier reported that he was aware of the Veteran's attempts to get proper fitting footgear during their service in World War II.  He also reported that the Veteran had discussed ongoing podiatric problems due to ill-fitting Army shoes at annual reunions.  

In October 1999, the Veteran reported receiving treatment for his feet following service discharge; however, he noted that any such records had been destroyed.  He also reported chiropractic treatment for his back following service discharge by three physicians who are all deceased and for which no records are available.  

In December 2003, the Veteran complained of painful calluses, swelling, and redness on his feet.  He denied a history of injury, but reported problems with his feet for 10 years.  The physician's impression was neuropathy, cellulitis, and ulcers on both feet.  

In December 2004, the Veteran underwent an osteotomy with excision of a bony protuberant of the mid-tarsus, resulting from degenerative bony changes of the right foot.  Similarly, in January 2006, the Veteran underwent an osteotomy with an excision of a bony protuberant deformity of the left mid-tarsus region, in addition to a repair of a left foot ulceration.  In January 2007, the Veteran was assessed with ulceration with osteomyelitis, and his right fourth toe was amputated.  

In March 2007, the Veteran's daughters submitted lay statements which reported that the Veteran had back problems since the 1950s which required chiropractic treatment, traction, and hospitalization.  

In April 2007, a private physician submitted a statement in support of the Veteran's claims of a foot disability.  The physician acknowledged that there was no direct known in-service incident regarding the Veteran's feet; however, he stated that the Veteran had reported on numerous occasions that his feet did undergo significant changes shortly after he entered military service, and from then on, have progressively worsened.  He noted that the Veteran's significant degenerative changes to his foot structure were compatible with chronic degeneration and felt comfortable relating such changes to the stresses placed on the Veteran's feet during his active service.  

Private treatment records from October 2008 document the Veteran's peripheral neuropathy, peripheral vascular disease, and recurrent ulcerations of his feet secondary to chronic Charcot foot deformities.  He also presented with chronic DJD of the right and left feet which was felt to be creating his resulting foot symptomatology.  

Upon VA podiatry examination in December 2009, the Veteran reported his ongoing foot problems, including prior surgeries to both feet that were not related to his pes planus.  The VA examiner diagnosed severe bilateral pes planus, hallux valgus, DJD, calcaneal heel spurs, left 2nd toe amputation, and right 4th toe amputation.  He concluded that the removal of the Veteran's toes and the ulcers of his feet could not be linked to his service-connected pes planus, as pes planus does not cause ulcers or deformity of the toes.  

The Veteran was afforded a VA examination regarding his claimed back and feet conditions in January 2011.  Following a physical examination, the examiner noted the Veteran's complaints of ongoing back pain, in addition to his diagnoses of bilateral pes planus, hallux valgus, DJD, calcaneal heel spurs, left 2nd toe amputation, and right 4th toe amputation.  

The examiner stated that the Veteran's back disability, foot ulcers, and removal of his toes were less likely as not caused by or a result of his service-connected pes planus (to include the Veteran's altered gait) and his complaints of ill-fitting shoes during active service.  As a supporting rationale, the examiner acknowledged that the Veteran's flat feet and poorly-fitting shoes may have caused problems with his feet as far as pain and discomfort, but according to the Veteran's own reports and his medical records, he had poor circulation of the lower extremities and his amputated toes were due to osteomyelitis, which is not related to the Veteran's shoes worn in the mid-1940s during active service.  Additionally, the examiner opined that the Veteran's low back pain was not related to his altered gait due to his service-connected pes planus.  Rather, he noted that the Veteran worked for the post office for many years and for a number of freight companies for years prior to the post office, and concluded that such employment was more likely as not responsible for the Veteran's back pain.  In sum, he concluded, based on the Veteran's history and medical records, in addition to his clinical expertise and experience, it was less likely as not that the Veteran's back pain, removal of toes, and foot ulcers are caused by his pes planus or his ill-fitting shoes during active service.  

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a back disability, bilateral removal of toes, and bilateral foot ulcers, to include as secondary to bilateral pes planus and/or ill-fitting shoes worn during active service.  

Notably, there is no probative evidence that a chronic back or foot disability first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted for any of the Veteran's claimed conditions.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As discussed above, service treatment records are unavailable.  The Board has, therefore, given consideration to the Veteran's statements and the additional lay statements of record which report his relevant foot and back symptomatology following his discharge from active service.  Significantly, however, there is not a preponderance of probative evidence of a nexus between the Veteran's foot or back conditions and his active service, to include his service-connected pes planus or his reports of wearing ill-fitting shoes during active service.  

The Board has considered the private medical evidence of record, including the April 2007 private nexus opinion submitted by the Veteran.  However, this opinion, while relevant and probative, is of lesser probative value given that the private physician ultimately based his opinion that the degenerative changes to the Veteran's foot were related to the Veteran's own reports of significant changes to his feet following active service which have progressively worsened.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  In addition to being based upon the Veteran's own lay reports, the private physician's opinion is general in nature, and does not specifically attribute the Veteran's bilateral toe amputations and recurrent foot ulcers to any aspect of active service, to include his pes planus or ill-fitting shoes.  

Similarly, the Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements assert a nexus between his claimed back disability, bilateral removal of toes, and bilateral foot ulcers, to include as secondary to bilateral pes planus and/or ill-fitting shoes worn during active service, the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge which would enable him to render such a nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Rather, the Board affords the greatest probative value to the December 2009 and January 2011 VA opinions that the Veteran's claimed back disability, foot ulcers, and removal of his toes were less likely as not caused by or a result of his service-connected pes planus (to include the Veteran's altered gait) and his complaints of ill-fitting shoes during active service.  Notably, the December 2009 VA examiner reasoned that the Veteran's removal of his toes and the ulcers of his feet could not be linked to his service-connected pes planus, as pes planus does not cause ulcers or deformity of the toes.  Additionally, the January 2011 VA examiner noted that the Veteran's amputated toes were due to osteomyelitis which was not related to the Veteran's shoes worn or his active service and that his low back pain was more likely related to his post-service employment history.  

Thus, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a back disability, bilateral removal of toes, and bilateral foot ulcers, to include each as secondary to bilateral pes planus or ill-fitting shoes worn during active service.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a back disability, to include as secondary to bilateral pes planus, is denied.  

Service connection for bilateral removal of toes, to include as secondary to bilateral pes planus, is denied.  

Service connection for bilateral foot ulcers, to include as secondary to bilateral pes planus, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


